Citation Nr: 0117008	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1975 to July 
1978 and from January 1991 to May 1991.  He served in the 
Southwest Asia Theatre of Operations from February 8, 1991, 
to May 11, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In a May 25, 2000 letter, the RO informed the appellant that 
his appeal was being certified to the Board and that new 
evidence should be submitted to the Board rather than the RO.  
See 38 C.F.R. § 20.1304(a) (2000).  Less than two weeks 
later, on June 5, 2000, the appellant sent additional 
evidence to the RO.  That evidence was received at the RO on 
June 12, 2000.  Curiously, the evidence was not received at 
the Board until March 20, 2001.  38 C.F.R. § 19.37(b) (2000).  
The additional evidence includes the report of a November 25, 
1998 magnetic resonance imaging scan of the appellant's brain 
that showed a right maxillary sinus retention cyst.  When the 
appellant submitted the evidence to the RO, he did not 
include a waiver of consideration of the evidence by the RO.  
Further, because he sent the evidence to the RO, he clearly 
intended for it to be considered there.  Although this 
evidence was received at the Board after the expiration of 
the 90-day period following certification of the case to the 
Board, fairness dictates that the case be returned to the RO 
for consideration of the evidence and the issuance of an 
SSOC.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2000).

The statement of the case provided the appellant in August 
1999 included the regulations applicable to rating allergic 
or vasomotor rhinitis, Diagnostic Code 6522, but did not 
include or consider the regulations applicable to rating 
sinusitis,  Diagnostic Code 6513.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be afforded a VA 
nose, sinus, larynx, and pharynx 
examination to assess the severity of his 
maxillary sinusitis and allergic 
rhinitis.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  Thereafter, the RO should again review 
the record, including the evidence that 
the appellant submitted to the RO in June 
2000.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
regulations for rating sinusitis as well 
as those used to rate rhinitis.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


